21-30071-hcm Doc#48 Filed 05/04/21 Entered 05/04/21 11:04:00 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.



  Signed May 04, 2021.

                                                          __________________________________
                                                                 H. CHRISTOPHER MOTT
                                                          UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

    IN RE:                                           §
                                                     §              CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                       §
                                                     §
                                                     §
             Debtor.                                 §

         ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW
         CONTRACT AND (II) REFUND DEPOSIT

         On this day came on for consideration the Motion of Debtor to (I) Reject Escrow

  Contract and (II) Refund Deposit (the “Motion”) filed herein on April 6, 2021 by The Gateway

  Ventures, LLC (“TGV”).         The Court finds and concludes that the Motion contained the

  appropriate notices under the Bankruptcy Local Rules; according to the certificate of service

  attached to the Motion, the Motion was served upon the parties entitled to receive notice under

  the Bankruptcy Local Rules; no party in interest filed a response or objection to the Motion or

  any such response or objection is overruled by this Order; and that upon review of the record of

  this case and with respect to the Motion that cause exists to grant the relief requested therein.



  ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND (II) REFUND
  DEPOSIT — Page 1                                                   1929316.DOCX [5]
21-30071-hcm Doc#48 Filed 05/04/21 Entered 05/04/21 11:04:00 Main Document Pg 2 of 2




  IT IS THEREFORE ORDERED THAT:

           1.     The Motion is granted as set forth herein.

           2.     All capitalized terms shall have the same meaning as ascribed to such terms in the
                  Motion, unless otherwise defined herein.

           3.     The Lease is deemed rejected as of the Petition Date.

           4.     The Escrow Agent identified in the Lease may return the $18,500.00 deposit to
                  Union Gateway LLC.

           5.     Union Gateway LLC shall file no proof of claim in this bankruptcy case, and
                  releases the TGV and the estate from any and all claims resulting from the Lease
                  and the rejection thereof.

                                                  ###


  Submitted by:

  Jeff Carruth (TX SBN: 24001846)
  WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
  3030 Matlock Rd. Suite 201
  Arlington, Texas 76105
  Telephone: (713) 341-1158
  Fax: (866) 666-5322
  E-mail: jcarruth@wkpz.com

  PROPOSED ATTORNEYS FOR
  THE GATEWAY VENTURES, LLC
  DEBTOR AND DEBTOR IN POSSESSION




  ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND (II) REFUND
  DEPOSIT — Page 2                                                   1929316.DOCX [5]
